March 28, 2008 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance, MAIL STOP 7010 ATTN:John Cash, Accounting Branch Chief 450 Fifth Street, N.W. Washington, DC20549-0306 RE: Southwall Technologies, Inc. Form 10-K for the year ended December 31, 2006 Form 10-Q for the Period Ended September 30, 2007 Commission File Number: 0-15930 Ladies and Gentlemen: This letter is in response to the letter from the Commission’s staff dated February 19, 2008 regarding the above referenced filing and subsequent requests.As such we attach the exhibits A, B and C as amended. Please do not hesitate to contact me if you have any further questions or comments. Very truly yours, Southwall Technologies, Inc. By: /s/ R. Eugene Goodson Dr. R. Eugene Goodson Principal Executive Officer Executive Chairman cc:Bret Johnson Al Pavot Exhibit
